      Case 1:20-cv-01850-CCC-CA Document 15 Filed 01/06/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHIEF MICHAEL S. OWL                      :   CIVIL ACTION NO. 1:20-CV-1850
FEATHER-GORBEY,                           :
                                          :   (Judge Conner)
                  Plaintiff               :
                                          :
            v.                            :
                                          :
B. CARNEY, et al.,                        :
                                          :
                  Defendants              :

                                      ORDER

      AND NOW, this 6th day of January, 2021, upon consideration of plaintiff’s

complaint, and for the reasons set forth in the accompanying memorandum, it is

hereby ORDERED that:

      1.    The application to proceed in forma pauperis is DENIED. (Doc. 2).

      2.    On or before January 25, 2021, plaintiff shall TENDER to the “Clerk,
            U.S. District Court” payment in the amount of $400.00, which
            represents a statutory filing fee in the amount of $350.00 and a $50.00
            Administrative Fee.

      3.    Failure to comply with this order will result in dismissal of this action
            without further notice of court.

      4.    This action is STAYED pending receipt of plaintiff’s filing fee.

      5.    Plaintiff’s motion (Doc. 7) to present new facts regarding his imminent
            danger claim is GRANTED to the extent that the court has considered
            the additional claims of imminent danger.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
